        Case 4:18-cv-00069-BMM Document 283 Filed 08/13/21 Page 1 of 5


                                                                         FILED
Brianne C. McClafferty
HOLLAND & HART LLP
                                                                         AUG 13 2021
401 N. 31st Street, Suite 1500                                            Clerk, U.S. Courts
                                                                         District Of Montana
P.O. Box 639                                                              Billings Division
Billings, MT 59103-0639
Telephone: 406.252.2166
Facsimile: 406.545.2266
bcmcclafFerty@hollandhart.com

Thomas L. Sansonetti {Pro hac vice pending)
Andrew C. Emrich {Pro hac vice pending)
HOLLAND & HART LLP
555 17th Street, Suite 3200
Denver, CO 80202
Telephone:(303) 290-1061 (T. Sansonetti)
           (303)290-1621 (A. Emrich)
Facsimile: (303)290-1606
tlsansonetti@hollandhart.com
acemrich@hollandhart.com

ATTORNEYS FOR DEFENDANT-INTERVENOR-APPLICANT
PEAK POWDER RIVER ACQUISITIONS,LLC
AND R&R ROYALTY,LTD.

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                                 GREAT FALLS DIVISION


 MONTANA WILDLIFE                             Case No. CV-18-69-GF-BMM
 FEDERATION;THE WILDERNESS
 SOCIETY; NATIONAL AUDUBON
 SOCIETY; NATIONAL WILDLIFE
 FEDERATION;and MONTANA                       PEAK POWDER RIVER
 AUDUBON,                                     ACQUISITIONS,LLC'S AND R&R
                                              ROYALTY,LTD.'S JOINT
        Plaintiff,                            MOTION TO INTERVENE

        V.



 DAVID BERNHARDT,in his official
 capacity as Secretary ofthe Interior;
 DONATO JUDICE,in his official
 capacity as Montana Bureau ofLand
Case 4:18-cv-00069-BMM Document 283 Filed 08/13/21 Page 2 of 5
Case 4:18-cv-00069-BMM Document 283 Filed 08/13/21 Page 3 of 5
Case 4:18-cv-00069-BMM Document 283 Filed 08/13/21 Page 4 of 5
Case 4:18-cv-00069-BMM Document 283 Filed 08/13/21 Page 5 of 5
